DAYTON, J.
(dissenting). It cannot be said that the contract was definite as to place of employment or duties to be performed. The evidence is that plaintiff resided with his family near New York City. It is not, therefore, probable that he accepted an employment which required a change of residence. The presumption rather is that no such change was contemplated, at least by him. I think parol evidence to ascertain the intent of the parties in these particulars was proper, especially as to the reasonableness of the order transferring plaintiff to Philadelphia for an indefinite period.
I vote for an affirmance, with costs.